DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed 05/31/2022, with regards to 35 USC 101 Rejection have been fully considered but they are not persuasive. Beginning on page 9, the Applicant argues that the 101 rejection should be withdrawn. The Applicant argues that the pending claims are not directed toward an abstract idea; various limitations in the independent claim amount to significantly more than an abstract idea; and the independent claims have been amended to help clarify various elements. These arguments are fully considered but are not convincing. The independent claims as currently recited require obtaining an event of a schedule, a reminder or a running application program and detecting stress of a user using at least one sensor if (emphasis added) either the schedule or the reminded causes stress to the user, or if the running application belongs to a first application list. As currently recited, the method does not require determining stress unless these conditions are met. Additionally, the independent claims still do not provide any tangible outputs regarding the detected stress. Therefore, the independent claims recite limitations that encompass the user to manually views a calendar, reminder or a running application program, determines a time (stress measurement time) which stress could be detected. The additional limitation of “detecting stress of a user using at least one sensor based on the stress measurement time” has not been positively recited as it depends on occurrence of a condition. It is additionally noted that the language “obtaining” is considered to be extra-solution activity (i.e., gathering data MPEP 2106.05(d)(II)). Therefore, claims 1 and 9 remain rejected under 35 USC 101. 
Regarding claims 15 and 20, determining “a first keyword”, “a type of event” and “stress … based on the event” –  is understood to be also performance on the mind because it does not impose any meaningful limits on practicing the abstract idea.
Regarding claims 16 and 21, determining “start time” and “end time of the event” –  is understood to be also performance on the mind because it does not impose any meaningful limits on practicing the abstract idea.
Regarding claims 17 and 22, determining “a type of the running application program” –  is understood to be also performance on the mind because it does not impose any meaningful limits on practicing the abstract idea.
Regarding claims 18 and 23, collecting “signal using PPG sensor”, and determining a first heart rate and stress are understood to be limitations that are optional and not yet positively recited. The independent claims require determining “a heart rate” only if (emphasis added” the running application program belongs to the first application list. 
For reasons cited above, the 101 rejection of claims 1, 8, 15-18 and 20-23 are maintained and are now FINAL.
The Applicant’s arguments in combination with amendments, see Claims and Remarks, filed 05/31/2022, with respect to claim rejection under 35 USC 112(b) rejection have been fully considered and are persuasive. The 35 USC 112(b)rejections of claims 1, 8, 18 has been withdrawn.
Claims 19 and 24 have been cancelled. All previous rejections of these claims are now moot and withdrawn.
The Applicant’s arguments in combination with amendments, see Claims and Remarks, filed 05/31/2022, with respect to claim rejection under 35 USC 102 and 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US Pat Pub No 20150245777 granted to Torre et al. in view of US Pat Pub No 20150342511A1 granted to Goldberg.
It is noted that the original claim 3 did not depend from claim 2, therefore the addition of claims 2 and 3 into claim 1 creates new limitations that were not previously examined.  Therefore a new search was done.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 8, 15-18 and 20-23 are is rejected under 35 U.S.C. 101 because of the following analysis:
1 – statutory category: Claims 1 and 15-18 recites a series of steps and therefore, falls under the statutory category of being a process. See MPEP 2106.03.Claims 8 and 20-23 recite a system, and therefore, falls under the statutory category of being a thing or products. See MPEP 2106.03.
2A – Prong 1: The claims 1, 8, 15-18 and 20-23 recites a judicial exception by reciting the limitations of obtaining schedule, reminder or a running application, determining stress measurement time, and detecting stress of a user based on the stress measurement time. These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in mind but for the recitation of “obtaining the event of a terminal”. That is, other than reciting “obtaining” data, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “obtaining” language, the claim encompasses the user manually monitors a patient using a terminal, determines when the patient is using the terminal and monitoring the patient’s stress during the time of using the terminal. The mere nominal recitation of a obtaining an event of a terminal does not take the claim limitation out of the mental processes grouping. The same analysis applies to the other recited limitations which draw the same conclusion. Thus, claims 1, 8, 15-18 and 20-23 recite a mental process and is directed to an abstract idea. See MPEP 2106.04(a)(2)III.C.
2A – Prong 2: The claims 1, 8, 15-18 and 20-23 do not recite additional elements that integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The mentioned limitations in the independent claim, nor the limitations in dependent claim (e.g. event of the terminal, running application, using a processor, determining a keyword, obtaining start/stop time, using a sensor, displaying information….) do not amount to significantly more. For example, obtaining information of a terminal is equivalent to receiving or gathering data, (i.e., gathering data/statistics MPEP 2106.05(d)(II)); displaying information (i.e., as generic devices, a “computer-implemented” method, performing generic computer functions like sending, receiving, and visually displaying data) is insignificant extra-solution activity (i.e., data output).
2B: As discussed with respect to step 2A prong two, the additional elements of PPG sensor, display, etc.,  in the dependent claims amounts to no more than a routine data-gathering device. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim 1, 8, 15-18 and 20-23 are ineligible.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8, 15-18 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub No. 20150245777 granted to Torre et al. (hereinafter “Torre”) in view of US Pat Pub No 20150342511 granted to Goldberg.
Regarding claims 1 and 8, Torre discloses a method for stress detection (para 0022 “device (and method) includes an optical sensing system to detect features of blood flow and identify and characterize a stress state of a user based on those blood flow features.”), comprising: obtain an event of a terminal, wherein the event is at least one of a schedule, a reminder, or a running application program (para 0050 “the remote server may store various other information about the user such as a calendar application”); determining a stress measurement time based on the event of the terminal (para 0050 “the remote server may match the time stamps from the collected data and determined stress state to calendar entries for the user and display the user's stress states during a given time period next to the calendar from that time period.”); and detecting stress of a user using at least one sensor based on the stress measurement time (para 0050 “The remote processor may also instruct processor 101 to activate the optical sensing system 203 during times when the calendar application indicates there is an appointment”, para 0034 “…the user can request a stress state determination at a particular time or on demand.”), wherein the event is at least one of the schedule or the reminder, and the determining the stress measurement time based on the event of the terminal, and detecting stress of the user based on the stress measurement time (para 0050) comprises: determining, based on the schedule or the reminder, whether stress is caused to the user (para 0050 “the remote server may match the time stamps from the collected data and determined stress state to calendar entries for the user”); and if the schedule or the reminder causes stress to the user, detecting the stress of the user at a time point or in a time period in an occurrence process of the event in the schedule or the event in the reminder (para 0050 “The remote processor may also instruct processor 101 to activate the optical sensing system 203 during times when the calendar application indicates there is an appointment” and 0034, “…the user can request a stress state determination at a particular time or on demand.”).
Torre fails to explicitly disclose wherein the event is the running application program, and the determining the stress measurement time based on the event of the terminal, and the detecting stress of the user based on the stress measurement time comprises: determining whether the running application program belongs to a first application list, wherein the first application list comprises a list of application programs that affect the stress of the user; if the running application program belongs to the first application list and a running time of the running application program exceeds a preset time, determining whether a current heart rate of the user exceeds a resting heart rate; and detecting the stress of the user at a time point or in a time period after the current heart rate of the user exceeds the resting heart rate.  

Goldberg teaches a similar method and system configured to detect, based on biosensor output and/or context information, a stress level of a user (para 0029). The method includes an application that performs operations associated with activities engaged in by the user. The application may generate and/or collect context information relating operation of the application at a time associated with the health information. One or more applications may provide context information that indicates the user's participation in a type of activity by the user's operation of the one or more applications (para 0030; it is noted that the claim does not require any details regarding the application list, and the running time. Therefore, under its broadest reasonable interpretation, any application running which provides the context information would read over the claimed limitation since it would be considered part of the arbitrary “application list” and running time sufficiently long enough to collect the desired information). Additionally, Goldberg teaches monitoring physiological measurements using suitable sensors which include measuring heart rate and heart rate variability (para 0057) and to detect, based on biosensor output and/or context information, a stress level of a user (para 0029). Therefore, the system allows for collecting/generating context information such that it can identify that the user is performing the activity or when the user will perform the activity, and the future health state (para 0030). This allows for creating a historical record (para 0033) and controlling the health state of the user in advance (para 0032). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Torre with the teachings of Goldberg to provide monitoring the context information regarding the activity of the user at a specific time and its associate with stress level which provides the predictable result of generating a historical record and controlling the health state of the user in advance.


Regarding claims 15 and 20, Torre as modified by Goldberg renders the limitations above obvious as recited hereinabove, Torre discloses determining a first keyword from the at least one of the schedule or the reminder, determining a type of the event is a first type based on the first keyword; determining whether the stress is caused to the user based on the first type of the event (para 0050 “calendar entries for the user”; also see Goldberg para 0035 “a calendar application may provide information about planned activities of the user. A calendar application may indicate that a user is in different contexts, such as commuting or making an important presentation.” and para 0045 “Calendar information may provide context information indicating what a user is doing or plans to do at any specific time.”). Although the references do not explicitly disclose determining a first keyword, the references disclose, teach or at least render the limitation obvious since they both require monitoring the calendar application and correlating the event on the calendar with the stress of the user. Therefore, the references are understood to include determining the entries in the calendar to determine the type of event that is/will be occurring. 

Regarding claims 16 and 21, Torre as modified by Goldberg renders the limitations above obvious as recited hereinabove, Torre discloses wherein the determining a stress measurement time based on the event of the terminal comprises: obtaining a first start time and a first end time of the event; determining the stress measurement time based on the first start time and/or the first end time of the event (para 0050 “activate the optical sensing system 203 during times when the calendar application indicates there is an appointment”).

Regarding claims 17 and 22, Torre as modified by Goldberg renders the limitations above obvious as recited hereinabove, wherein the method further comprises: determining a type of the running application program is a second type; determining a first duration of the preset time based on the second type.  

Regarding claims 18 and 23, Torre as modified by Goldberg renders the limitations above obvious as recited hereinabove, Torre discloses wherein the detecting stress of a user comprises: collecting a signal using a photoplethysmography (PPG) sensor (para 0030 “optical sensing system…having sensor 405”); determining a first heart rate based on the signal collected by the PPG sensor (para 0024); further determining the stress of the user based on the first heart rate (para 0024 “An individual's stress state can be ascertained by analyzing the individual's heart beats.).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        

/REX R HOLMES/Primary Examiner, Art Unit 3792